NOT DESIGNATED FOR PUBLICATION

                                           No. 124,551

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                     DARRION W. MORRIS,
                                         Appellant.


                                 MEMORANDUM OPINION


       Appeal from Wyandotte District Court; WESLEY K. GRIFFIN, judge. Opinion filed July 22, 2022.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2021 Supp. 21-6820(g) and
(h).


Before GREEN, P.J., SCHROEDER and CLINE, JJ.


       PER CURIAM: Darrion W. Morris appeals the district court's decision to revoke his
probation and impose his underlying prison sentence based in part on his guilty plea to a
new felony offense while on probation. We granted Morris' motion for summary
disposition under Supreme Court Rule 7.041A (2022 Kan. S. Ct. R. at 48). The State did
not respond. Based on our review of the record, we find no abuse of discretion by the
district court. The district court's factual findings are properly supported by the record,
and its findings of fact and conclusions of law adequately explain its decision. Therefore,
we summarily affirm the ruling below.




                                                 1
          Affirmed under Supreme Court Rule 7.042(b)(3), (5), and (6) (2022 Kan. S. Ct. R.
at 49).




                                              2